STATE OF NORTH CAROLINA
v.
DEREK STOVALL
No. COA08-678
Court of Appeals of North Carolina
Filed December 2, 2008
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Jane L. Oliver, for the State.
Leslie C. Rawls, for Defendant.
ARROWOOD, Judge.
On 19 October 2007, a jury found Defendant guilty of intimidating a witness and three counts of communicating threats, and Defendant pleaded guilty to having attained habitual felon status. The trial court sentenced Defendant to 90 to 117 months imprisonment. Defendant appeals.
Defendant's counsel states that she is "unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal" and asks this Court to review the record for possible prejudicial error.
Counsel has shown to the satisfaction of this Court that she has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right to file written arguments with this Court and providing him with documents necessary for him to do so. Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed.
In accordance with Anders, we must fully examine the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude the appeal is wholly frivolous. In reaching this conclusion, we have conducted our own examination of the record for possible prejudicial error and have found none.
We hold Defendant had a fair trial, free from prejudicial error.
No error.
Judges TYSON and BRYANT concur.
Report per Rule 30(e).